Title: To John Adams from Alexander Gillon, 14 February 1780
From: Gillon, Alexander
To: Adams, John


     
      Dr Sir
      Amsterdam 14 Feby 1780
     
     Permit me to Congratulate you on your happy return to Europe, and to make this enquiry after your Welfare. I much flatter myself that nothing but affairs of the utmost Consequence cou’d induce you to undertake the Ardous task of again quitting your happy native Country, and I am well Convinced evry inhabitant on our Continent stands highly indebted to you for this fresh proof of your Zeal for their Welfare. As one from there please to Accept of my best thanks for your unwearied Studys in our behalf, and of my Sincere wishes that no Obstacles or difficultys may prevent your Accomplishing that which your Country hopes for, from your peculiar and particular Abilitys and experience. I have not yet reciev’d Any replys to my repeated letters to Carolina, thus am Acting almost without orders, for as I recievd undoubted proofs that last year the French goverment intended me no Aid, in my Business, I was Compell’d to try Ailleurselsewhere. Have for that purpose been to Prussia, where I found my Assurance of Compleating what I requested, tho’ found it wou’d take longer time than was proposed, but the Enemys and Supposed friends of our Country soon followd me there, and by their malicious reports and plans totally frustrated my views, by Shutting the doors to the Credit I shou’d have procured, and by preparing difficultys that Staggered me as they Carried the Appearance of a Concerted plan, to effectually prevent any American Succeeding there. It is a Consolation to me that I have clearly traced the Actors, in this and can produce proofs of their Cruelty to our distress’d Country.
     I therefore timely withdrew with honor from a Country where Success woud have attended my endeavours had Secret motives that you can Judge not taken place, yet I do not lament my Jaunt as it answerd one essential pecuniary point. I had full oppertunity to Collect material Intelligence, and it is with pleasure I say that our friends in Prussia, and Saxony are very numerous, and had they been left to follow their own inclinations, I shoud have done much there. I reach’d here the 21 Xber, and as the season did not admit of my doing any thing more then Collecting the monies under my directions and gaining intelligence I have not been Idle, and it is with pleasure I assure you that this Goverment as well as its Inhabitants is altered very much in our favor lately, so much so that I have reason to be of opinion was their a gentleman here properly qualified by Congress he might be of much Service, for though they wou’d not receive him publickly, yet I am clear he wou’d evry where be receiv’d as a private gentleman, tho’ they knew him to be a minister. I know they want and wish for Such person here, with proper powers. Such a person may also procure a large Sum at 5 percent Intrest for 10 a 15 years, and a very moderate Commission, but please observe it must Come direct from our Country, and to none but a Solid dutch house here. This sir is not my language but the observations that was made to me by the money lenders and brokers here. The late request of the English for the Dutch to furnish the Stipulated Assistance, Added to the threat if they do not Comply, that the ancient treaty is broke, has Staggerd some. However the States of Holland at their meeting last Month did resolve on an unlimitted Convoy. The Prince it seems is or appears to be altered in his Sentiments, and makes no Secret of his being deciev’d by the English, Says he will do much to have the resolution of unlimited Convoy passed in the States general. Yet this late request may make some Alteration. Many are for using easy means about Mast, Spars, Timber and hemp, but in the mean while to Arm as quick as possible, but no one is for granting the Supply’s the English require. Others are for entring into a Treaty with Denmark and Sweeden, if so, it is and will be a Common Cause for them to protect their Trade. A few days will enable me to Say more on this head, as the 25 Instant the States general meet, and I have oppertunitys to have Clear intelligence, so much so, that if your Excellency admits it I will be more in the way of it, and from time to time acquaint you for your Eye only what may be worth your attention. Perhaps if the French are Active at this Court, they may check the little inclination still left to aid the English.
     When your Excellency was about leaving Europe I had the honor of laying before you my requests to the French Ministers and their replys, also my requests to his Excellency B. Franklin Esqr. to which I recievd replys that the Fleet fitting out at L’orient was not Continental, and that the Alliance was lent to go the Cruize. Thus they cou’d not go to America as I requested, Since when I’ve been doing my utmost to buy or to build as far as the money wou’d admit. The Jaunt to Prussia were seem’d sure of Success, prevented my trying here, Tho as I now have borrow’d and Collected more money, can act on a larger Scale, and am promised Still a further sum here. Mr. Chaumont in October last offerd me the Ship Indian, built here by Mr. Boux, if I wou’d pay him directly £600,000 that he wou’d go directly to Mr. de Sartine and Settle a bill of Sale. I replyed I wish’d first to examine Said ship and her materials and to know the impediments to her getting out ere I determined. I came here with that View and find the Ship to be the best I ever Saw, well built and will readily Carry 28. 24 pounders on one Deck, must sail fast and is Compleatly fitted, as they Say, though have not Seen the Inventary, and may be got to Sea in 3 months. There is another of same kind may be launched in 8 weeks, and got ready to Sail in 4 months. It seems there is particular reasons perhaps political ones, that prevented these Ships being got out. Those reasons that depended on politics here, are now obviated, and if the objections in France are Overset and I buy them, I can fit them out not to appear as American property. There is no need of it. I am a native of Holland, have preserv’d and renewd my priveledges, thus have as much right as any dutch man to the use of the Flag. This is not only my opinion, but the voice and advice of those that can best Judge of those matters. Now Sir as you know how and why those ships was built, and why now french property, and now know they can be got out, I take the liberty of Craving your Excellencys friendly aid to enable me to buy one or more of these Ships. I have now here 5 a 600,000 Livres to pay Cash down, and am not doubtfull but shall have all I want to fit them out. Seamen are Scarce, but I know I shall have my Share. Admit my Acquainting you what I did on my road here from Prussia. I wrote his Excellency B. Franklin Esqr. and Mr. Chaumont as per Copy of enclosed letters, whereto recievd no replys. On my Arrival here I waited on Mr. de Neufville Mr. Chaumonts friend, got him to write and to offer £300,000 for the Indian. Mr. Chaumont replied if Mr. Gillon will pay the first Cost and realize his offer, I may become his mediator, but she ought not to go under first Cost. I got Mr. Deneufville to again write him to enable us to see the Inventary and to examine the Materials before we cou’d determine to give Such a high price. No reply has been recievd, thus it appears as if there was no real intention to Sell them. Perhaps they think if I Can get them out they Can. I presume to the Contrary, and it is with no little difficulty that I prevail’d, for firstly she must go as a dutch vessel, next she must have the Camillas to float her over the Shoals, and then she must have men. Enfin I can either get her Sent to St. Eustatius or any Port in France, Spain or Portugal as dutch, insure them to there and receive them there, or else fit them out as dutch here till get to Sea, and then do as I like. It may be Said these vessels draw too much for Charles Town Barr. I agree to it, but that risk I take on myself, well knowing the Conveniency of the Eastern Ports and that Congress wants Such Ships, that South Carolina woud Say take them in lieu of Frigates that may Suit our Barr, yet I know that Tho’ Charles Town Barr may not do for them, The barr at Beaufort will admit their going into Port Royal harbour, thus the State may keep them. If I procure them my Idea is to go North About with them and to go to Boston, where I may recieve the orders of Congress and of the State.
     As I now have made your Excellency Acquainted with this whole affair, will you pardon me for Craving you to Step forth, and be the glorius Instrument of aiding your Country to have a great Assistance to her infant navy. I know they will make great difficulty but I know your friendly heart to your Country, and I know your perseverance, thus have great hopes. I do not mean to dictate to your Excellency, but I humbly presume the nearest road to success is by a direct application to Mr. de Sartine, Mr. de Vergennes and Mr. de Maurpas. If you apply without mentioning my name, they may Suppose it is for Congress and may readily Acquiese, and you can Say you gave me the Command of them. Mr. Chaumont need not know the Affair but all this I Submit to your better Judgement. I am told the French goverment took this Ship Indian from the American Commissioners at the valuation of £300,000. That price even with Interest I woud Chearfully pay or whatever price you sold her for. If not, they Can Choose two experienced men here and I will do the Same, and let them value Said Ship Indian and all her materials, which valuation I will pay the Instant I get bill of Sail and possesion of her. Please observe that this Ship by being launched a good while requires heaving down, and I am told her bottom is Such that it must be Sheath’d. All this makes a decline in her value. As to the other Ship on the Stocks, I will either take her at a valuation as above, or else take her as she now Stands, by taking and fullfilling the Contract they entered into with the Builder, and then I can rigg and fit her out as I like, in a cheaper and better manner than the Indian is fitted out. Indeed if they will not Sell both I prefer her on the Stocks, as she will be a better Ship by not being launched, and by different methods of outfitting Ships. There will also be less noise about her, for really the other was a Town Talk. Mr. Izard was here Saw the Ships and knows my Applications. If you think proper I am Sure both he and Mr. A. Lee will Chearfully Join you in the Application on this business. I know this requires Sometime, but as letters meets with Curious delays, you’l oblige me to Say per return of post you have recievd this, that I may know it has got Safe. I inclose it to Messrs. Pache freres & Co. Bankers of Solidity Craving them to waite on you with it and to deliver it to no other person. They are friendly Gentlemen and Able Bankers. Nay so much do I dread letters not getting Safe, that was I Sure of Success I wou’d immediatly waite on your Excellency and tarry till the Business was over. However you will oblige me to Acquaint me as Soon as Convenient if it is needfull for me to be there and I will soon be with you for I have much at Heart to procure those two very fine Ships, well knowing what Service they may be to our Country. Shou’d I not Succeed in this I fear I then must determine to Invest the funds in shipping materials, Send them to a neutral port in neutral Botoms nearest our Coast, and then I return with my Officers as soon as possible to America, with a lasting proof that France though she has it in her power, wou’d not aid us in the least towards getting a Navy, for as to her not aiding me the last year may be owing to her want of all her naval force, yet there Ships being here being idle, that they Cannot or will not get them out here, is not loss to them. Thus they Can readily Spare them to you. I have been wrote to on some good Ships to be Sold at the French ports, but as I dread that instead of aiding me to procure Seamen I might be prevented as I know they want all their men for their own ships I now submit the matter to your Excellency. I can do all the rest. Evry thing we wish is to be done in this Country if proper and Cautious methods are adopted.
     I have been hinted Mr. Dana Accompanys you, if so you will much oblige me to present my best respects to him, also to your promising Son if he is with you. Please direct to me under Cover to Messrs. Nicolaas and Jacob van Staphorst Merchants here. If any news of Consequence from home shall esteem it as a favor if you will impart it to me. I will trouble you with what is doing here and am with respect—Your Excellys. most obdt. & most hble Servant
     
      A. Gillon
     
     
      NB. The highest tides here are in March and April thus that is the best times to get these Ships over the Shoals. As Mr. Chaumont and Doctor Franklin did not reply to my letter on this Business presume it was not Agreable to them, thus leave to you to mention it to them or not—or to deliver them the Inclos’d Copys of my last to them if they say they did not receive the Originals.
     
    